Citation Nr: 1442123	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-44 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent n increased rating for service connected status post right knee replacement.   

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 1, 2007 to March 12, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was granted service connection for status post right knee replacement in August 2008, with a disability rating of 30 percent assigned from July 2007.  A March 2009 decision amended the effective date of the award of service connection to November 2004.  That same decision also assigned a temporary 100 percent rating from November 18, 2004 to March 1, 2005 for his prosthetic replacement of the right knee.  From March 1, 2005, he was assigned the minimum 30 percent rating.  In a June 2009 rating decision, the RO continued the 30 percent rating and denied entitlement to individual unemployability.   The Veteran filed a notice of disagreement with regard to the 30 percent rating from March 1, 2005 and the denial of his TDIU claim.  A July 2010 rating decision granted service connection for multiple disabilities (not on appeal) and assigned him a 100 percent combined schedular rating, effective from March 12, 2010.  In the VA Form 646 submitted by the Veteran's representative in July 2012, the Veteran indicated he is only seeking a TDIU for the period from August 1, 2007 to March 12, 2010.  The issues have been restated on the title page to appropriately reflect the Veteran's claim. 

The Board notes that per the Veteran's request, he was scheduled for a Travel Board hearing at the Roanoke RO before a Veterans Law Judge, to be held on August 22, 2012.  The claims file indicates that the Veteran failed to show for the hearing, did not show good cause beforehand as to why he could not attend it, and thereafter did not file a timely written motion for a new hearing date by the September 6, 2012 deadline.  His hearing request is accordingly considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's status post right knee replacement does not result in severe painful motion or weakness; and, ankylosis, impairment of the tibia and fibula, and limitation of extension to 30 degrees or less has not been demonstrated.

2.  For the period from December 29, 2011, medial-lateral instability that is moderately disabling is clinically demonstrated to be a manifestation of the Veteran's status post right knee replacement.

3.  The evidence fails to establish that the Veteran's service-connected disabilities from August 1, 2007 to March 12, 2010 preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for status post right knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2013).

2.  The criteria for a separate 20 percent evaluation for moderate medial-lateral instability of the status post right knee replacement for the period commencing on December 29, 2011 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for entitlement to a TDIU rating from August 1, 2007 to March 12, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As the August 2008 rating decision granted service connection for right knee disability, that claim is now substantiated.  VA's General Counsel has clarified that no additional notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  Because the RO issued the appropriate SOC addressing the downstream increased rating and TDIU claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

As for VA's duty to assist, the Veteran's service treatment records and post-service VA treatment records are associated with the claims file.  No outstanding evidence has been identified that has not been obtained.  

The Veteran has also undergone VA examinations that addressed the medical matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  

The Board acknowledges that the Veteran's most recent examination is nearly 3 years old.  However, the Veteran has not indicated that his disability has increased in severity, but rather that his current rating does not properly encompass the severity of his disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95. 

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.



	(CONTINUED ON NEXT PAGE)



II.  Increased Ratings

A.  Laws and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

B.  Knee Replacement Diagnostic Codes

The Veteran's status post total right knee replacement is currently rated under Diagnostic Code (DC) 5055.  Under 38 C.F.R. § 4.71a, DC 5055, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

Under 38 C.F.R. § 4.71a, DC 5256 (ankylosis of the knee), a 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  

Diagnostic Code 5261 (limitation in extension of the leg), provides for a 40 percent rating when extension is limited to 30 degrees.  

Under Diagnostic Code 5262 (impairment of the tibia and fibula), a 40 percent rating requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Under Diagnostic Code 5257, regarding other impairments of the knee, subluxation or lateral instability that is severe warrants a 30 percent rating, while moderate warrants a 20 percent rating, and slight a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

C.  Analysis

In a post service treatment record dated in July 2005, the Veteran reported that his pain was intermittent and the episodes of pain lasted for minutes.  He stated that a sitting position made his pain worse and that it caused him to be unable to walk 100 feet or walk up and down 4 steps.  Later that month, the Veteran's primary care physician noted that the Veteran had tenderness in the right knee and that his range of motion on the right knee was "nearly 90 degrees."  

Treatment records from October 2005 to April 2006 show sporadic complaints of right knee pain and numbness.  The Veteran stated that prolonged sitting or walking worsened his pain and that flare ups would last about an hour. The Veteran's treatment records show that he treats his knee pain with ibuprofen.  

He submitted a lay statement from D.C. dated in September 2007 who noted that he has known the Veteran for 20 years and "as far back as [he] can remember," the Veteran has walked with a limp and would complain about pain and swelling in his knee "every now and then."  

During a November 2008 VA examination, the examiner noted the Veteran's 2004 total right knee replacement and stated there were no intraoperative or postoperative complications.  However, the Veteran indicated that since the replacement, he walks with a slight limp due to his right leg being shorter than the left.  He also stated that his right leg and toes of his right foot frequently become cold and numb with a tingling sensation when he sits or drives for prolonged periods of time.  He indicated that his right knee is weak and stiff and swells.  The Veteran said that the right knee pain is constant with exacerbation of pain 3 or 4 times a day with each episode lasting 8 to 9 hours.  He described the pain as aching, burning, and sharp and is made worse with activities that require prolonged standing, prolonged driving, and activities that require weight bearing to the right leg, but relieved with rest.  He uses a hinged brace for all weight bearing activities.  

The Veteran's gait was noted to be abnormal because his right leg is 1.2 centimeters shorter than his left leg.  The Veteran's feet showed no signs of abnormal weight bearing.  The right knee had tenderness but did not manifest any evidence of subluxation, guarding or movement, edema, effusion, weakness, redness, or heat.  There was no evidence of ankylosis.  The Veteran's right knee flexion was to 140 degrees with no pain and extension to 0 degrees with no pain.  It was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The right knee also had normal stability testing.  An X-ray of the right knee showed no loosening of the knee prosthesis.  

The examiner changed the Veteran's diagnosis to tendinitis, right knee after previous total knee replacement.  The examiner noted that the Veteran's right knee disability limited his ability to stand, walk, drive, and climb.  He is able to stand and walk for limited periods of time, climb stairs with limits, do light household chores, and do yard work with limits.

In the Veteran's notice of disagreement dated in June 2009, the Veteran indicated that he had "chronic residuals consisting [of] severe swelling, painful motion, and weakness."  He also noted that he was taking 800 milligrams of ibuprofen for inflammation and pain 3 times a day.  He submitted VA Medical Center Records from April 2009 noting that the Veteran reported edema below the brace on his right leg when standing and that he should use a cane for gait support.  

A July 2009 letter from the Veteran's prior boss indicates that, after his surgery, the Veteran returned to work with a steal knee brace and a cane.  She stated that he would complain about the pain and swelling after a few hours of duty and there were many days he had to leave work early.  She indicated that "due to [his] high absent cause by his medical conditions, [she] had no choice but to ask for his resignation in December 2008."  

The Veteran underwent an additional VA examination in December 2011.  During this examination, the examiner noted that right knee flexion was to 110 degrees with evidence of painful motion at 100 degrees.  His extension was to 0 degrees with no objective evidence of painful motion.  He was able to repeat the range of motion tests and showed no additional loss of flexion or extension on repetition.  There was no tenderness or pain to palpation for the joint line or soft tissues of the right knee.  The right knee flexion strength and extension strength was 4 out of 5.  The joint stability tests showed medial-lateral instability at 5-10 millimeters (2+).  The examiner noted that there was no functional loss or impairment of the knee or lower leg.  The Veteran reported the use of a wheelchair, brace, cane, and walker at times to assist with ambulation.  The examiner opined that the Veteran's knee condition does not impact his ability to work.  An X-ray of the Veteran's right knee showed "unremarkable appearance of the knee prosthesis."    

The Board has considered the foregoing evidence and finds that it presents a disability picture that more closely approximates the criteria for the minimum 30 percent evaluation under Diagnostic Code 5055 for postoperative right total knee replacement on the basis of intermediate degrees of residual weakness, pain and limitation of motion.  The criteria for a 60 percent evaluation under Diagnostic Code 5055 are not met as the clinical evidence does not demonstrate that the Veteran experiences chronic residuals consisting of severe painful motion or weakness in the right lower extremity.  

The Veteran's  right knee flexion strength and extension strength was 4 out of 5 at worst.  Additionally, the worst range of motion documented was 90 degrees, which exceeds the compensable level of disability under DC 5260 for limitation of flexion.  The findings of the December 2011 VA examiner of flexion to 110 degrees, and extension to 0 degrees, would not constitute severe painful motion as the codes pertaining to limitation of motion provide for higher ratings that the Veteran's measured ranges do not nearly approximate.  Although the Veteran indicated he had constant pain during the November 2008 examination, the examiner found no evidence of edema, effusion, weakness, redness, or heat.  The examiner also stated that the Veteran's right knee disability merely limited his ability to perform activities of daily living but did not prevent them.  There was no additional loss of range of motion due to pain.  The December 2011 examiner even found that the Veteran's right knee disability caused no functional loss or impairment.  Thusly, the 30 percent is deemed to appropriately compensate the Veteran for his level of right knee impairment.

The Board has also considered whether the Veteran is entitled to a higher rating under diagnostic codes specified by DC 5055.  However, the assignment of an evaluation above 30 percent is not warranted as limitation of extension to 30 degrees is not demonstrated, such that a 40 percent evaluation may be assigned under DC 5261.  Nor does the evidence objectively demonstrate the presence of ankylosis, such that an evaluation above 30 percent may be assigned under DC 5256.  The evidence does not also demonstrate the presence of impairment of the left tibia and fibula due to nonunion with loose motion that requires a supportive brace for an evaluation under DC 5256.

Consideration has also been given to whether separate, compensable ratings may be assigned under diagnostic codes not specified under DC 5055.  A rating under DC 5260 would not be warranted as the Veteran does not demonstrate flexion limited to 45 degrees, which is required for a 10 percent rating.  Painful motion, at its worst, results in limitation of flexion to 100 degrees.  See DeLuca.  Further, although he does have shortening of the leg by 1.2cms, a 10 percent rating for leg shortening is assignable unless there is shortening between 3.2 cms. and 5.1 cms.  See DC 5275.  

The Board notes, however, that there is clinical evidence of medial-lateral instability affecting the right knee, which was objectively demonstrated during the December 2011 VA examination.  Instability is not contemplated in evaluating the residuals of a knee replacement under Diagnostic Code 5055.  Therefore, the assignment of a separate evaluation under Diagnostic Code 5257 is warranted, effective on this date.  The examining clinician noted medial-lateral instability at 5-10 millimeters (2+).  The December 2011 VA examination identified 3 levels of instability ranging from 1? to 3?.  The Board finds that the Veteran's level of right knee instability of 2? is akin to a finding of moderate right knee instability, and will accordingly assign a separate 20 percent evaluation for instability.  Assignment of a separate higher evaluation of 30 percent is not warranted under the current facts of the case, which do not demonstrate severe recurrent subluxation or instability.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his right knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's right knee disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected right knee disability has presented such an unusual or exceptional disability picture at any time during the appeal period so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  The Board acknowledges the July 2009 letter from the Veteran's previous employer indicating that he was asked to resign relating to his medical complications.  However, the Board finds that his right knee symptoms have been adequately addressed.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, numbness, and limitations of motion, which impairs his ability to sit, stand, or walk for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, and 5261 provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Therefore, in view of the foregoing discussion, the claim for a rating increase in excess of 30 percent for a service-connected status post right knee replacement from March 1, 2005 must be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Total Disability Rating Based on Individual Unemployability (TDIU)

As of March 12, 2010, the Veteran was awarded a 100 percent combined schedular rating.  He is now requesting a total rating based on unemployability from August 1, 2007 to March 12, 2010.  See VA Form 646.  The Board acknowledges that a TDIU may be awarded although the Veteran is in receipt of a 100 percent schedular rating for one disability but meets the schedular requirements for TDIU based on other service-connected disabilities that preclude employment. See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran is not in receipt of a 100 percent schedular rating for a single disability.  Moreover, as indicated, the Veteran has limited his claim to the period prior to his 100 percent rating, consideration of subsequent evidence is not necessary.  On his claim, the Veteran indicated that his right knee replacement prevented him from working.  He has not alleged that any other service-connected disabilities prevent his employment. 

The Veteran indicated that he was last employed in September 2008 as a limousine detailer.  He stated that he completed one year of college.  The Veteran submitted a letter from a previous employer noting that he was last employed by her as a driver for her mobile catering service in December 2008.  She stated that she had to ask for your resignation based on high absences caused by his medical conditions.  The Veteran indicated that his "steel brace and the cane made it unbearable to continue employment" by causing "unwarranted discomfort."  
 
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

As of August 2007, the Veteran was service connected for the following disabilities:  status post right knee replacement, rated at 30 percent; diabetes mellitus, rated 10 percent; erectile dysfunction associated with diabetes mellitus, noncompensable; mild voice distortion, noncompensable.  The combined rating at this time was 40 percent.  In April 2008, the Veteran was service connected for hypertensive heart disease with hypertension associated with diabetes mellitus, rated at 30 percent, for a combined rating of 60 percent.  Such does not meet the requirements for a TDIU under 38 C.F.R. § 4.16(a).  Indeed, even when considering the bilateral factor and whether various disabilities have the same etiology, the Veteran only met the schedular criteria for a TDIU as of February 2, 2010.  At this time he was service connected for: status post right knee replacement, rated at 30 percent; diabetes mellitus, rated at 20 percent; right lower extremity peripheral neuropathy associated with diabetes mellitus, rated at 10 percent; left lower extremity peripheral neuropathy associated with diabetes mellitus, rated at 10 percent; erectile dysfunction associated with diabetes mellitus, noncompensable; mild voice distortion, noncompensable.  The combined rating at this time was 70 percent and his disabilities etiologically connected to diabetes mellitus were rated at least a combined 40 percent. 

Regardless, in this case, the evidence does not support a finding that the Veteran is unemployable as a result of his service connected disabilities.

The Veteran submitted a letter from Veterans Affairs dated in October 2008 asserting that he was found totally disabled for insurance purposes.  The Board emphasizes that this letter does not indicate what disability(ies) were evaluated in making this determination and that TDIU is based on service-connected disabilities, only.  Accordingly, this letter is not binding on the Board for the purposes of evaluating the TDIU claim.  

The November 2008 examiner indicated that the Veteran's right knee replacement limited his ability to stand, walk, drive, and climb.  However, he was able to stand and walk for limited periods of time, climb stairs with limits, do light household chores, and do yard work with limits.  During the December 2011 VA examination, the Veteran was found to have no functional loss or impairment based on his right knee disability.  The examiner even stated that the disability would not impact his ability to work.  

Considering the Veteran's other disabilities, there is no evidence that the Veteran is unemployable between August 2007 and March 2010.  During a VA examination in April 2008, the Veteran indicated that he is required to be treated for his diabetes mellitus on average about 4 times a year and that he was treated with dietary restrictions rather than medication.  He also denied any medication for his hypertension.  His peripheral neuropathy symptomatology is considered mild and there is no evidence that it precludes employment.   There is no medical or lay evidence that any of the Veteran's service-connected disabilities prevent him from obtaining substantially gainful employment.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  The Board is aware of the Veteran's contentions, as well as those from lay persons submitted on his behalf, that the severity of his service connected disabilities renders him unemployable.  The Board also does not doubt the veracity of these sentiments.  However, limitations due to service-connected disabilities have been contemplated by the disability ratings assigned for his service-connected disorders.  The fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that the Federal Circuit specifically held that "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013).  The Federal Circuit explained further that the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner, meaning that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See id.

Based on the evidence and analysis above the Board finds the criteria for TDIU are not met; the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54 (1990).


ORDER

An evaluation above 30 percent for status post right knee replacement is denied.

A separate 20 percent evaluation for moderate medial-lateral instability from December 29, 2011 is granted.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


